Citation Nr: 1822745	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Center in Philadelphia, Pennsylvania (RO).  



FINDING OF FACT

The Veteran had active service in the United States Marine Corps for less than 90 days and was not discharged due to service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected disability pension benefits have not been met. 38 U.S.C. §§ 101, 1501, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.351 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) the Veteran must meet the income and net worth requirements found in 38 C.F.R. 
§§ 3.23  and 3.274.  38 U.S.C. §§ 1502, 1521(j) (2012).

A veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C. § 1521.

The Veteran's DD-214 shows that he had active service in the United States Marine Corps from December 5, 1974 to January 24, 1975, a period of less than 90 days.  The Veteran does not dispute his dates of service, but instead contends that he was medically discharged for a gastrointestinal disability which should qualify as service-connected.  

Service treatment records show that the Veteran was treated for abdominal pain, diagnosed as a probable psychophysiological gastrointestinal disorder and was noted to have an explosive personality.  Service treatment records and service personnel records, however, do not show that he received a medical discharge and instead, the record shows that he was discharged as unsuitable for service.  A January 20, 1975 evaluation shows that the Veteran was examined prior to discharge and was found to be physically qualified for separation from active duty.  The evaluation indicated that no defects had been noted which would disqualify the Veteran from performance of his duties or entitle him to disability benefits.  Personnel records show that the Veteran was separated as his general qualifications did not warrant retention in service and the Veteran was "discharged by reason of unsuitability."  A recommendation for discharge noted that the reasons for the unsuitability were based on the Veteran's character and behavior disorder.  

Regardless of whether a character and behavior disorder was the cause of discharge, such personality disorders are not generally considered diseases or injuries for the purposes of service connection, and the Veteran is not service-connected for a character or behavior disorder.  See 38 C.F.R. §§ 3.303 (c), 4.9.  The Veteran is not shown to have been discharged due to a gastrointestinal disability.  Nonservice-connected pension is only available to a veteran with wartime service of less than 90 days if discharged for a service-connected disability.  See 38 U.S.C.A § 1521 (j). The Veteran has no service-connected disabilities.  Because the Veteran did not have 90 days of wartime service and was not discharged due to service-connected disability, entitlement VA nonservice-connected pension is denied as a matter of law.  


ORDER

Entitlement to VA nonservice-connected pension benefits is denied



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


